NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50221

                Plaintiff-Appellee,             D.C. No. 5:18-cr-00279-PA-1

 v.
                                                MEMORANDUM*
DAVID ANTHONY HURTADO, Jr., AKA
David Huntain Huntain, AKA David
Anthony Huntann,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      David Anthony Hurtado, Jr., appeals from the district court’s judgment and

challenges his guilty-plea convictions and aggregate 240-month sentence for

possession with intent to distribute methamphetamine, in violation of 21 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1) and (b)(1)(A)(viii), and being a felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Hurtado’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Hurtado the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Hurtado waived his right to appeal his convictions, with the exception of an

appeal based on a claim that his pleas were involuntary. Hurtado also waived the

right to appeal most aspects of his sentence. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to the voluntariness of Hurtado’s pleas or any aspect of the sentence

that falls outside the scope of the appeal waiver. We, therefore, affirm as to those

issues. Having found no arguable issues as to the enforceability of the appeal

waiver, we dismiss the remainder of the appeal. See United States v. Watson, 582

F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    20-50221